UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7832


JAMES G. BLAKELY, a/k/a Jimmy G. Blakely,

                Plaintiff - Appellant,

          v.

DAVID M. TATARSKY, Intrimal General Counsel; MS. SIMON,
Mailroom Supervisor for Lee Correctional; A PADULA, Warden;
JON OZMINT, Director of the South Carolina Department of
Corrections,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Margaret B. Seymour, District
Judge. (4:08-cv-03609-MBS)


Submitted:   June 24, 2010                  Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James G. Blakely, Appellant Pro Se. Steven Barry Johnson, LEE
ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James G. Blakely appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42    U.S.C.   § 1983    (2006)     complaint.     We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                 Blakely

v. Tatarsky, No. 4:08-cv-03609-MBS (D.S.C. filed Sept. 1, 2009 &

entered Sept. 2, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the   court   and   argument    would   not   aid    the

decisional process.

                                                                        AFFIRMED




                                         2